Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 17 August, 2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by this Examiner.

Reasons  for Allowance

Claims 1-20 are allowed. 
Claims 21-25 were cancelled.
 
The following is an Examiner's statement of reasons for allowance: 
Claim 1 recites “..a controller configured to: 	  5in response to a request of a host, generate a first list identifying a count of first page numbers and second page numbers, wherein the first page numbers are included in a first range among page numbers included in a logical address received from the host and the second page numbers are included in a second range not overlapping the first range, 10generate a second list that groups the first page numbers and the second page numbers, based on the first list, and translate the logical address to a physical address based on the second list and first map data; and a memory configured to store the first map data to be provided to the 15controller, wherein the first map data match the first page numbers and the second page numbers with the physical address”. 
Prior arts do not teach generating a second list that groups the first page numbers and the second page numbers, based on the first list.
claim 19 presents a combination of limitations similar to those presented in claim 1 and is allowed for the same reason.
Claims 2-11 are dependent on claim 1 and are therefore allowed due at least to this dependence. 
 Claim 20 is dependent on claim 19 and is therefore allowed due at least to this dependence.

	Claim 12 recites “..a controller configured to: 28in response to a request of a host, for translating a logical address received from the host to a physical address, access a host memory to obtain first map data, and perform a scheduling, during a reference time, for generating a first 5list including grouped first page numbers and grouped second page numbers, based on the logical address including the first page numbers of a first range and the second page numbers of a second range, wherein: the first map data match the first page numbers and the second page numbers with the physical address, and 10a length of the reference time is not associated with an order in which the first page numbers and the second page numbers are received by the controller”.
Claim 12’s ‘first list’ is actually the ‘second list’ defined in claim 1. The second list in claim 1 and first list in claim 12 are generated by grouping first page numbers and second page numbers. Hence claim 12 presents a combination of limitations similar to those presented in claim 1 and is allowed for the same reason.
Claims 13-18 are dependent on claim 12 and are therefore allowed due at least to this dependence. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Hasan whose telephone number is (571) 270 1737. The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Mano Padmanabhan can be reached on (571)272-4210. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application  may be obtained  from  the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR  or  Public  PAIR.  Status information for unpublished applications is available  through  Private  PAIR  only.  For more information about the PAIR  system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 9197 (toll-free).


03/08/2021
/M.S.H/Examiner, Art Unit 2138     
/SHAWN X GU/
Primary Examiner, AU2138